955 F.2d 41
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Alexander LOVE;  Dan L. Glenn, Plaintiffs-Appellants,andLloyd Lyons;  Don Johnson;  James Otis Dunston;  CharlesThrow;  Otis L. Bumpers;  Dwaine Wright, Plaintiffs,v.James G. MARTIN;  Aaron J. Johnson;  Joseph L. Hamilton,Defendants-Appellees,andRobert C. LEWIS;  Lachlan F. Kincaid;  Phil Ceisla;  DouglasHarris;  R.T. Jones;  Louis Powell;  J. Lee;  G.E. Currie;Sgt. Chinnes;  Nathaniel O. Boykin;  Kermit Travedi;Michael J. Lamm;  M.G. McNeil;  Jeffrey B. Mattison, Defendants.Thomas Alexander LOVE;  Dan L. Glenn, Plaintiffs-Appellants,andLloyd Lyons;  Don Johnson;  James Otis Dunston;  CharlesThrow;  Otis L. Bumpers;  Dwaine Wright, Plaintiffs,v.James C. MARTIN;  Aaron J. Johnson;  Joseph L. Hamilton;Robert C. Lewis;  Lachlan F. Kincaid;  Phil Ceisla;  DouglasHarris;  R.T. Jones;  Louis Powell;  J. Lee;  G.E. Currie;Sgt. Chinnes;  Nathaniel O. Boykin;  Kermit Travedi;Michael J. Lamm;  M.G. McNeil;  Jeffrey B. Mattison,Defendants-Appellees.Thomas Alexander LOVE, Plaintiff-Appellant,andDan L. Glenn;  Lloyd Lyons;  Don Johnson;  James OtisDunston;  Charles Throw;  Otis L. Bumpers;  DwaineWright, Plaintiffs,v.James G. MARTIN;  Aaron J. Johnson;  Joseph L. Hamilton,Defendants-Appellees,andRobert C. Lewis;  Lachlan F. Kincaid;  Phil Ceisla;  DouglasHarris, R.T. Jones;  Louis Powell;  J. Lee;  G.E. Currie;Sgt. Chinnes;  Nathaniel O. Boykin;  Kermit Travedi;Michael J. Lamm;  M.G. McNeil;  Jeffrey B. Mattison, Defendants.
Nos. 91-7197, 91-6130 and 91-7331.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 14, 1992.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-89-202-CRT-BR)
Thomas Alexander Love, Dan L. Glenn, appellants pro se.
Jane Ray Garvey, Office of the Attorney General of North Carolina, Lucien Capone, III, Assistant Attorney General, Raleigh, N.C., for appellees.
E.D.N.C.
DISMISSED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Thomas Alexander Love and Dan L. Glenn appeal the district court's orders denying class certification and denying a motion to remove appointed counsel and to substitute with new counsel.   Love also appeals a notice of proposed settlement hearing.   We dismiss the appeals for lack of jurisdiction because the orders are not appealable.   This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeals as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.